                Case 18-12491-CSS              Doc 1428         Filed 09/06/19        Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 :                        Case No. 18-12491 (CSS)
                                                               :
                  Debtors.                                     : (Jointly Administered)
---------------------------------------------------------------x
           NOTICE OF AMENDED2AGENDA OF MATTERS SCHEDULED FOR
                HEARING ON SEPTEMBER 10, 2019 AT 2:00 P.M. (ET)3

MATTERS GOING FORWARD:

1.       Motion of the Debtors for Entry of an Order (I) Authorizing the Sale of Certain Louisiana
         Facilities and Related Assets Free and Clear of All Liens, Claims, Interests, and
         Encumbrances, (II) Authorizing the Sellers to Assume and Assign Certain Executory
         Contracts and Unexpired Leases, and (III) Granting Other Related Relief [D.I. 1323;
         Filed 8/9/19].

         Response Deadline: At the hearing on August 20, 2019 at 1:00 p.m. (ET).




1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages
Holdings, LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP
Properties, Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise
Hospital of Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc.
(7837), Promise Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise
Hospital of Florida at The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of
Lee, Inc. (8552), Promise Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise
Hospital of Salt Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls,
Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of
Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing
Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success
Healthcare 1, LLC (6535), Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH
Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation
Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development
and Services Company, Inc. (7766). The mailing address for the Debtors, solely for purposes of notices and
communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL 33431.
2
  All amended items appear in bold.
3
   Any party participating telephonically must make arrangements through CourtCall by telephone (866-582-6878)
or facsimile (866-533-2946).



EAST\169106825.1
              Case 18-12491-CSS        Doc 1428     Filed 09/06/19    Page 2 of 5



       Related Documents:

       A.      Motion to Shorten Notice and Objection Periods in Connection with the Motion
               of the Debtors for Entry of an Order (I) Authorizing the Sale of Certain Louisiana
               Facilities and Related Assets Free and Clear of All Liens, Claims, Interests, and
               Encumbrances, (II) Authorizing the Sellers to Assume and Assign Certain
               Executory Contracts and Unexpired Leases, and (III) Granting Other Related
               Relief [D.I. 1324; Filed 8/9/19].Order Shortening Notice and Objection Periods in
               Connection with the Motion of the Debtors for Entry of an Order (I) Authorizing
               the Sale of Certain Louisiana Facilities and Related Assets Free and Clear of All
               Liens, Claims, Interests, and Encumbrances, (II) Authorizing the Sellers to
               Assume and Assign Certain Executory Contracts and Unexpired Leases, and (III)
               Granting Other Related Relief [D.I. 1332; Filed 8/12/19].

       B.      Notice of Sale Motion, Bid Deadline, Auction and Sale Hearing [D.I. 1333; Filed
               8/12/19].

       C.      Affidavit of Service Regarding Notice of Sale Motion, Bid Deadline, Auction and
               Sale Hearing [D.I. 1347; Filed 8/15/19].

       D.      Affidavit of Service Regarding Motion and Motion to Shorten [D.I. 1349; Filed
               8/15/19].

       E.      Supplemental Affidavit of Service [D.I. 1351; Filed 8/16/19].

       F.      Notice of Potential Assumption and Assignment of Executory Contracts and
               Unexpired Leases (KPC) [D.I. 1359; Filed 8/16/19].

       G.      Notice of Filing of Exhibits to KPC Sale Motion [D.I. 1360; Filed 8/16/19].

       H.      Notice of Cancellation of Auction and Designation of KPC as the Successful
               Bidder [D.I. 1363; Filed 8/19/19].

       I.      Notice of Telephonic Hearing [D.I. 1380, Filed 8/21/19]

       J.      Notice of Hearings on August 23, 2019 and August 27, 2019 [D.I. 1387, Filed
               8/21/19]

       K.      Notice of Hearing [D.I. 1391, Filed August 23, 2019]

       L.      Notice of Consummation of Sale [Lexmark] [D.I. 1423, Filed 9/6/19]

       Responses Received:

       A.      Limited Objection of Official Committee of Unsecured Creditors to Motion of the
               Debtors for Entry of an Order (I) Authorizing the Sale of Certain Louisiana
               Facilities and Related Assets Free and Clear of All Liens, Claims, Interests, and
               Encumbrances, (II) Authorizing the Sellers to Assume and Assign Certain
               Executory Contracts and Unexpired Leases, (III) Granting Liens, and (IV)
                                               2
EAST\169106825.1
              Case 18-12491-CSS        Doc 1428     Filed 09/06/19    Page 3 of 5



               Granting Other Related Relief [D.I. 1353; Filed 8/16/19].

       B.      Lexmark Holdings, LLCs Objection to Debtors Motion for Entry of an Order (I)
               Authorizing the Sale of Certain Louisiana Facilities and Related Assets Free and
               Clear of All Liens, Claims, Interests, and Encumbrances, (II) Authorizing the
               Sellers to Assume and Assign Certain Executory Contracts and Unexpired Leases,
               (III) Granting Liens, and (IV) Granting Other Related Relief [D.I. 1361; Filed
               8/19/19].

       C.      Declaration of Mark Tress in Support of Lexmark Holdings, LLCs Objection to
               Debtors Motion for Entry of an Order (I) Authorizing the Sale of Certain
               Louisiana Facilities and Related Assets Free and Clear of All Liens, Claims,
               Interests, and Encumbrances, (II) Authorizing the Sellers to Assume and Assign
               Certain Executory Contracts and Unexpired Leases, (III) Granting Liens, and (IV)
               Granting Other Related Relief [D.I. 1362; Filed 8/19/19].

       D.      Joinder by CVP SPV LLC Series I and CVP SPV LLC Series III to Limited
               Objection of Official Committee of Unsecured Creditors to Motion of the Debtors
               for Entry of an Order (I) Authorizing the Sale of Certain Louisiana Facilities and
               Related Assets Free and Clear of All Liens, Claims, Interests, and Encumbrances,
               (II) Authorizing the Sellers to Assume and Assign Certain Executory Contracts
               and Unexpired Leases, (III) Granting Liens, and (IV) Granting Other Related
               Relief [D.I. 1364; Filed 8/19/19].

       E.      Amended Joinder by CVP SPV LLC Series I and CVP SPV LLC Series III to
               Limited Objection of Official Committee of Unsecured Creditors to Motion of the
               Debtors for Entry of an Order (I) Authorizing the Sale of Certain Louisiana
               Facilities and Related Assets Free and Clear of All Liens, Claims, Interests, and
               Encumbrances, (II) Authorizing the Sellers to Assume and Assign Certain
               Executory Contracts and Unexpired Leases, (III) Granting Liens, and (IV)
               Granting Other Related Relief [D.I. 1366; Filed 8/19/19].

       F.      Howard Koslow's Reservation of Rights Regarding Motion of the Debtors for
               Entry of an Order (I) Authorizing the Sale of Certain Louisiana Facilities and
               Related Assets Free and Clear of All Liens, Claims, Interests, and Encumbrances,
               (II) Authorizing the Sellers to Assume and Assign Certain Executory Contracts
               and Unexpired Leases, (III) Granting Liens, and (IV) Granting Other Related
               Relief [D.I. 1368, 8/20/19].

       G.      Debtors’ Reply to Objection of Lexmark Holdings, LLC [D.I. 1369, Filed
               8/20/19].

               a.     Supplemental Declaration of Andrew Turnbull in Support of the Sale of
                      Certain Louisiana Facilities and Related Assets (Exhibit A to Reply)

               b.     Declaration of Andrew Hinkelman in Support of the Sale of Certain
                      Louisiana Facilities and Related Assets (Exhibit B to Reply)


                                               3
EAST\169106825.1
              Case 18-12491-CSS       Doc 1428      Filed 09/06/19      Page 4 of 5



       Status: This matter is going forward as: (i) a scheduling conference regarding issues
       raised in Howard Koslow’s Reservation of Rights and the Official Committee of
       Unsecured Creditors’ objection to the adequate protection escrow; and (ii) a status
       and scheduling conference regarding the KPC bid protections.

FEE APPLICATIONS:

2.     Fee Applications (as identified on Exhibit A hereto).

       Status: This matter is going forward.

UNCONTESTED MATTERS WITH CERTIFICATION OF COUNSEL (COC/CNO):

3.     Debtors' Motion for an Order Authorizing Debtors to Enter Into Agreements Outside of
       the Ordinary Course of Business, NUNC PRO TUNC to July 25, 2019 [D.I. 1311, Filed
       August 1, 2019]

       Response Deadline: August 15, 2019 at 4:00 p.m. (ET).

       Related Documents

       A.      Notice of Motion and Hearing [D.I. 1312, Filed 8/1/19]

       B.      Certificate of No Objection Regarding Debtors' Motion for an Order Authorizing
               Debtors to Enter Into Agreements Outside of the Ordinary Course of Business,
               NUNC PRO TUNC to July 25, 2019 [D.I. 1354, Filed 8/16/19]

       C.      Order Authorizing Debtors to Enter Into Agreements Outside the Ordinary
               Course of Business [D.I. 1426, Filed 9/6/19]

       Status: A Certificate of No Objection has been filed, therefore no hearing is necessary
       unless the Court has questions.

4.     Debtors’ Third Motion for Entry of an Order Further Extending the Exclusive Periods
       Pursuant to Section 1121(d) of the Bankruptcy Code [D.I. 1304, Filed 7/30/19]

       Response Deadline: August 13, 2019 at 4:00 p.m. (ET).
                          Credit Value Partners, L.P. extended until August 29, 2019
       Related Documents:

       A.      Notice of Hearing [D.I. 1306, Filed 7/31/19]

       B.      Certificate of No Objection Regarding Debtors' Third Motion for Entry of an
               Order Further Extending the Exclusive Periods Pursuant to Section 1121(d) of the
               Bankruptcy Code [D.I. 1355, Filed 8/16/19]

       C.      Notice of Withdrawal of Certificate of No Objection Regarding Debtors' Third
               Motion for Entry of an Order Further Extending the Exclusive Periods Pursuant to
               Section 1121(d) of the Bankruptcy Code [D.I. 1384, Filed 8/21/19]

                                               4
EAST\169106825.1
              Case 18-12491-CSS       Doc 1428      Filed 09/06/19    Page 5 of 5



       D.      Certificate of No Objection Regarding Debtors' Third Motion for Entry of an
               Order Further Extending the Exclusive Periods Pursuant to Section 1121(d) of the
               Bankruptcy Code [D.I. 1419, Filed 9/4/19]

       E.      Order Further Extending the Exclusive Periods Pursuant to Section 1121(d) of the
               Bankruptcy Code [D.I. 1420, Filed 9/4/19]

       Responses Received: None.

       Status: An order has been entered by the Court, therefore, no hearing is necessary unless
       the Court has any comments or questions.


Dated: September 6, 2019                    DLA PIPER LLP (US)
Wilmington, Delaware
                                             /s/ Stuart M. Brown
                                            Stuart M. Brown (#4050)
                                            Kaitlin W. MacKenzie (#5924)
                                            Matthew S. Sarna (#6578)
                                            1201 N. Market Street, Suite 2100
                                            Wilmington, DE 19801
                                            Telephone: (302) 468-5700
                                            Facsimile: (302) 394-2341
                                            Email: Stuart.Brown@dlapiper.com
                                                    Kaitlin.MacKenzie@dlapiper.com
                                                    Matthew.Sarna@dlapipeer.com
                                            -and-
                                            WALLER LANSDEN DORTCH & DAVIS, LLP
                                            John Tishler (admitted pro hac vice)
                                            Katie G. Stenberg (admitted pro hac vice)
                                            Blake D. Roth (admitted pro hac vice)
                                            Tyler N. Layne (admitted pro hac vice)
                                            511 Union Street, Suite 2700
                                            Nashville, TN 37219
                                            Telephone: (615) 244-6380
                                            Facsimile: (615) 244-6804
                                            Email: John.Tishler@wallerlaw.com
                                                   Katie.Stenberg@wallerlaw.com
                                                   Blake.Roth@wallerlaw.com
                                                   Tyler.Layne@wallerlaw.com
                                            Attorneys for the Debtors and
                                            Debtors in Possession




                                               5
EAST\169106825.1
